We concur in the judgment and in all that is said by the presiding justice referring to the bonds proposed to be issued to secure money with which to build a new pier, i. e., the $50,000 issue. As to the bond issue proposed to be made for the purpose of securing $75,000 to cover cost of repairs on the pier already constructed by the city of Long Beach, we are of the opinion that the provisions of the charter do not expressly, or by any reasonable implication, authorize the municipality to issue bonds for such a purpose; and that any necessity which may render the making of such repairs imperative is immaterial and cannot be considered. Where it is provided that a bonded indebtedness may be created for specified purposes the permission and authority so given is exclusive of every purpose not expressly so named. The municipality of Long Beach may lawfully issue bonds to obtain funds with which to construct a wharf or pier, but when such wharf or pier is once constructed the cost of maintenance thereof and repairs thereon must be paid from the ordinary revenue of the city, which is the revenue obtained by the exercise of the power to raise funds for general municipal purposes by annual tax levy within the maximum rate fixed by law as the limit of such levy. *Page 297